Citation Nr: 0325613	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-18 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1960 
to May 1963, and from May 1968 to September 1975.  He also 
apparently served from September 1959 to March 1960 under 
another name.  The veteran died in January 1994.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that denied the 
appellant recognition as the veteran's surviving spouse for 
VA benefit purposes. 

In September 2001, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of that hearing has been associated 
with the claims file.  The Board subsequently remanded the 
case to the RO in December 2001; the RO has now returned the 
case to the Board.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO should ensure that the 
appellant is notified of the information 
and evidence needed to substantiate her 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also 
Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).

2.  The RO should obtain the veteran's 
service personnel records associated with 
[redacted].  The RO should obtain 
the service medical and personnel records 
associated with [redacted], [redacted]
[redacted].  The Social Security number is 
identical.  All records obtained should 
be associated with the claims file.

3.  The RO should attempt to obtain all 
records associated with the Army 
investigation conducted at Ft. Wolters, 
TX in approximately June of 1971 under 
file [redacted] and [redacted]
[redacted].

4.  The RO should contact the attorney 
who handled the May 1971 separation 
proceeding between the veteran and his 
first wife in the First Judicial District 
of Caddo Parish and ask if the attorney 
can provide any assistance concerning the 
aftermath of the proceeding, including 
whether a divorce proceeding ensued and 
where to look for such information, as 
well as information concerning the 
attorney who was appointed to represent 
the veteran (who was on active duty in 
Georgia) in the separation proceeding, 
[redacted].

The attorney to be contacted is J. Waddy 
Tucker, 321 Elmwood Circle, Shreveport, 
LA 71104-5102; 318-688-2409.

5.  The appellant should be given the 
opportunity to submit documentary 
evidence relating to any of the above, 
including Army records, Social Security 
records, a will or divorce decree.  The 
appellant should be allowed to submit 
other such information that could serve 
to establish the contentions advanced.

6.  Thereafter, the RO should reevaluate 
the appellant's claim in the light of the 
additional evidence, with due 
consideration to all pertinent legal 
theories, as well as all pertinent laws 
and regulations.  If the determination 
remains unfavorable to the appellant, the 
RO should furnish her and her 
representative a supplemental statement 
of the case (SSOC).  This document should 
further reflect detailed reasons and 
bases for the decision reached, and 
citation to all indicated law and 
regulations.  An appropriate period of 
time should be allowed for response.

7.  The RO should comply with the 
contested claim requirements as required 
under 38 U.S.C.A. § 7105A(b) and 
38 C.F.R. §§ 19.101 and 19.102, as 
applicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


